Title: To George Washington from the New Hampshire General Court, 17 January 1776
From: New Hampshire General Court
To: Washington, George



Sir
Colony New Hampshire Exeter Janry 17th 1776

Your Excellency’s Letter of the 13th Instt setting forth the Difficulty of providing Fire Arms for the Army, came to hand yesterday—The General Court now setting immediately took the Contents under Consideration, and find that all the publick Arms of the Colony have been deliver’d out to the Soldiers in the Continental Army, & at our Garrisons in Portsmo.

Upon a return lately made from the several Towns in the Colony, we find that not more than two thirds of the Inhabitants capable of using Arms are furnished therewith, & many of them such as woud not be tho’t fit to be trusted to in the Continental Army—The scarcity of Workmen, as well as Steel, has hitherto prevented our having any considerable Number made in the Colony; for wch reasons together wth the apparent Need of our keeping a considerable Body of Troops to defend our Seaport, brings Us To the disagreable Necessity of informing Your Excellency it is not in our power at present to supply any Arms for the purpose you mention—We are fearful that Detention of the Arms of the Militia (now at the Camp) against their Consent, will create such an uneasiness in their Minds, that it woud hinder their exerting themselves if called upon hereafter.
In consequence of a former Request from your Excellency we have procured one hundd & forty Blankets which we shall forward to the Camp immediately, And if any more can be obtained, they shall be sent along without Delay. In behalf of the Council & Assembly I am with great Esteem & Respect Your Excellency’s most humble Servt

Meshech Weare president

